Citation Nr: 0934471	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a left shoulder injury. 

2.  Entitlement to service connection for a low back 
condition, to include as secondary to service-connected 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1967 to August 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  In that rating decision, the 
RO declined to reopen a claim for residuals of a left 
shoulder injury and denied the claim for service connection 
for a low back condition.  

As a matter of history, it is noted that in a February 1978 
rating decision by the Regional Office in Hartford, 
Connecticut, the Veteran's claim for service connection for a 
left shoulder disorder was denied because there was no record 
for a left shoulder injury in service.  The Veteran initiated 
an appeal, and in July 1979, the RO confirmed and continued 
the denial of the claim, finding that there was no evidence 
of current residuals from left shoulder injury and that there 
was no record of a left shoulder injury in service.  The 
Veteran did not continue with his appeal, and the July 1979 
rating decision became final.  In May 2005, the Veteran 
sought to reopen the claim. 

While the December 2005 RO decision declined to reopen the 
matter, for purposes of establishing jurisdiction, the Board 
is required to make a decision in the first instance as to 
whether new and material evidence was received warranting the 
reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has recharacterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In August 2007, the Veteran was scheduled for a Travel Board 
hearing at the RO. The Veteran failed to appear for the 
hearing.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2008).  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.

FINDINGS OF FACT

1.  In a July 1979 rating decision, the Hartford Regional 
Office confirmed and continued the denial of the claim for 
service connection for a left shoulder injury, because the 
evidence did not show a current diagnosis and because there 
was no record of a left shoulder injury in service.  The 
Veteran did not appeal that decision, and it became final. 

2.  None of the additional pertinent evidence received since 
the July 1979 rating decision relates to an unestablished 
fact (a current diagnosis, evidence of an injury in service, 
and evidence of medical nexus) necessary to substantiate the 
claim, or raises a reasonable possibility of substantiating 
that claim.  

3.  A chronic low back condition was not shown in service, at 
separation, or for many years thereafter, and there is no 
medical evidence on file linking a chronic low back condition 
directly to any aspect of the Veteran's period of service. 

4.  The preponderance of the evidence is against a finding 
that the Veteran's low back disorder, variously diagnosed as 
herniated disc syndrome and degenerative joint disease, is 
due to or aggravated by the Veteran's service-connected 
hallux valgus. 


CONCLUSIONS OF LAW

1.  The July 1979 rating decision that confirmed and 
continued the denial the claim for service connection for 
left shoulder injury became a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

2.  New and material evidence sufficient to reopen the claim 
for service connection has not been received since the last 
final decision in July 1979.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008). 

3.  The criteria for entitlement to service connection for a 
low back condition have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The Appellant must also be notified 
of what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen 
the previously denied claim.  Id. 

Here, prior to the December 2005 RO decision in the matter, 
VA sent a letter to the Veteran in May 2005 that addressed 
all notice elements concerning his claim to reopen a claim 
for service connection for left shoulder injury and his claim 
for service connection for low back condition.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In regard 
to the claim to reopen, the RO advised the Veteran of the 
basis for the previous denial of the claim, and of what types 
of evidence constituted both "new" and "material" evidence 
necessary to reopen the claim.  Also, the RO identified for 
the Veteran the types of evidence needed in order to 
substantiate his claims for service connection.  In addition, 
the RO noted what evidence and information the Veteran was 
required to provide, and what evidence and information that 
VA was required to provide. 

In a July 2007 notice letter, VA has also informed the 
Veteran how it determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although such notice was sent after the 
initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the July 2007 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided, the Veteran has 
been given every opportunity to submit evidence and argument 
in support of his claims and to respond to VA notices.  Under 
these circumstances, the Board has determined that the 
notification requirements of the VCAA have been satisfied.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim for service connection for low back 
condition, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to VA's duty to provide an examination, it only applies 
when such an examination is necessary to decide a claim.  
Here, VA did not provide the Veteran with an examination in 
connection with his claim for low back condition; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the McClendon analysis above, the Board does not find: 
(2) that the evidence establishes that an event, injury, or 
disease occurred in service; or (3) that the evidence shows 
there is an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service.  There is no competent medical evidence of 
low back problems in service.  The first showing in the 
record of chronic low back problems after service was in the 
late 1990s, which is decades after the Veteran's discharge 
from service.  In short, the record contains no documentation 
of low back injury during service.  There is a lack of 
evidence of continuity of symptomatology in the treatment 
records.  Additionally, there is no medical evidence of 
record that has linked a diagnosed condition to service or to 
the Veteran's service-connected hallux valgus, or shows that 
the diagnosed condition was aggravated by a service-connected 
disability.  Finally, medical records note diagnoses for the 
low back disorder including degenerative joint disease and 
herniated lumbar disc syndrome, and indicate that the cause 
of the back problems was a relatively recent (late 1990s) 
intervening injury while lifting his daughter.  One other 
document noted that the Veteran had back pain following a 
fall from a roof in 2003.   This is all evidence against a 
finding that the post service disability "may be" associated 
with service or a service-connected foot disorder.  
Accordingly, an examination at this time is not necessary.  
See id.

Regarding VA's duty to assist, for claims to reopen received 
on or after August 29, 2001, VA has the duty to request 
records from Federal and non-federal agency sources if 
identified by the claimant.  38 C.F.R. § 3.159(c)(1)-(3).  
The Board finds that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claim file consist of the Veteran's 
service medical records, post-service medical records, and 
other pertinent documents discussed below.  

The Veteran's Representative asserts that VA has not obtained 
pertinent medical records from Columbia Hospital in 
Pittsburgh, Pennsylvania and Chelsea Naval Hospital in 
Boston, Massachusetts.  The Board notes that the record 
contains two VA Forms 07-3101 (dated in August 1977 and 
January 1979) that show VA requested medical treatment 
records from the above mentioned facilities, and that 
indicate that all available requested records had been 
forwarded.  Although the record does not contain any 
treatment records from either hospital, the Board notes that 
record shows that RO has made reasonable efforts to obtain 
those records in compliance with VA's duty to assist.   See 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen the Claim Based on New and Material 
Evidence

The Veteran seeks to reopen a claim of service connection for 
residuals of a left shoulder injury.  In May 2005, the 
Veteran initiated the current claim on appeal.  In a December 
2005 rating decision, the RO declined to reopen the claim 
because new and material evidence had not been received.

The Veteran's claim for service connection was previously 
denied by a rating decision in July 1979.  In that rating 
decision, the Hartford Regional Office confirmed and 
continued the denial of the service connection claim.  The 
Veteran did not appeal, and the July 1979 rating decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

Evidence of record at the time of the last final decision, 
the July 1979 rating decision, consisted of the Veteran's 
service treatment records; an August 1977 VA examination 
report; a May 1979 VA examination report; and the Veteran's 
testimony in a February 1979 hearing before the Rating Board. 

A review of the Veteran's service treatment records do not 
show any complaints, treatment or diagnosed conditions 
related to a left shoulder injury.  A November 1973 
examination report shows no indication of any musculoskeletal 
abnormalities.  In a March 1976 Report of Medical History, 
the Veteran marked that he experienced head injury, broken 
bones, leg cramps and trouble sleeping during service.  He 
reported that he had sustained a concussion during an 
automobile accident in New York.  The Veteran did not 
indicate any problems with his left shoulder.
 
The report from an August 1976 discharge examination does not 
show any abnormalities at the time of separation.  On an 
associated Report of Medical History, the Veteran marked that 
he had a history of broken bones and foot trouble.  He again 
noted that he had been in an automobile accident.  None of 
the other service treatment records indicates that the 
Veteran sustained injuries from the accident. 

The report of an August 1977 VA examination did not show that 
the Veteran had any current left shoulder injury residuals.  
In the August 1977 report, under "Present Complaints", the 
notation includes the following:  "Shoulder injury 
traumatic, not active."  There were no objective findings 
related to the shoulder.  

During the February 1979 hearing, the Veteran testified that 
he sustained his left shoulder injury during an automobile 
accident in March 1973.  He further testified that he was 
treated for this injury at the Columbia Hospital and the 
Chelsea Naval Hospital. 

Following that hearing, VA scheduled the Veteran for an 
examination to determine the nature and likely etiology of 
any left shoulder disability.  In the May 1979 VA examination 
report, the examiner specifically noted that the Veteran had 
full range of motion in his left shoulder and that there was 
no evidence of subluxation or history of dislocation.  The 
doctors concluding sentences read as follows:  "The patient 
has a rather severe bruise he tells me to the left shoulder 
in the past.  However, there is good range of motion in the 
left shoulder.  No sign of any muscular injury in the past to 
any significant degrees." 

In July 1979, the Hartford Regional Office confirmed and 
continued the denial of the Veteran's claim because the 
evidence did not show a current diagnosis for a condition 
that was incurred in or related to service.  As discussed 
above, that decision was final.

In order for the Board to now reopen the Veteran's claim for 
service connection for a left shoulder injury, the Board must 
find that there is some new and material evidence received 
since the last final decision in July 1979.   

To be "new", this evidence must not be redundant of that 
which was already on file in 1979.  To be "material", this 
new evidence must relate to an unestablished fact necessary 
to substantiate the claim.  Here, evidence related to that 
unestablished fact would be evidence which shows the Veteran 
has a current diagnosed disorder that is related to an injury 
incurred in service.  Finally, this new and material evidence 
must raise a reasonable possibility of substantiating the 
claim. 

The evidence added to the claim file since the July 1979 
rating decision, consists of: private medical treatments from 
Dr. G. Micchia dated November 2000 to March 2005; private 
medical treatment records from Dr. M. Stabile at Parkside 
Orthopedics dated August 2001 to November 2003; private 
treatment records UPMC Horizon dated January 2002 to March 
2002; and private treatment records from Penn-Ohio 
Rehabilitation dated August 2001 and May 2005.

Theses additional treatment records, however, do not pertain 
to a chronic shoulder disorder or an inservice shoulder 
injury, and therefore, they do not provide any material 
evidence that that would be sufficient to reopen the claim.  
While at least one record mentions pain in multiple joints - 
including the shoulder, not one of the medical records refers 
to any specific symptoms, diagnoses or treatment related 
specifically to the Veteran's left shoulder.  As such, these 
records received since 1979 do not constitute material 
evidence to reopen the claim. 

After a careful review of the claims file, the Board finds 
that since the last final decision in July 1979, no new and 
material evidence has been received to reopen the Veteran's 
claim.  The newly received evidence in this case does not 
pertain to the unestablished fact (a current diagnosed 
disorder that is related to an injury incurred in service) 
necessary to establish this claim.  The new medical evidence 
pertains to other medical conditions (such as low back 
problems) for which the Veteran has received treatment, and 
does not contain any complaints or treatment for residuals of 
a left shoulder injury.  The only evidence pertaining to the 
left shoulder is in statements from the Veteran, which do 
little more than reassert the previously asserted claim that 
he has a current left shoulder disorder that is related to 
service.  Such claims are not new.

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the matter may not be 
reopened.  See 38 C.F.R. § 3.156. 

2.  Service Connection for Low Back Condition

Factual Background

A review of the Veteran's service treatment records does not 
show any complaints, treatment or diagnosed conditions 
related to the low back.  The report of the August 1976 
examination prior to discharge does not show any 
abnormalities indicative of low back problems.  On the 
associated Report of Medical history, the Veteran did not 
mark that he had any back problems.  

The first post-service medical evidence that indicates any 
back problem is found in a narrative history the Veteran gave 
for his August 1977 examination.  The Veteran indicated that 
feet problems caused him leg pain and knee pain.  He went on 
to report the following:  "occasionally get severe pain to 
an extent I can't walk or bend - to compensate I occasionally 
walk different but this only causes the knee and then I get 
it in back."  There were no objective findings on 
examination related to the back.  

The next report of back pain is shown in a May 1979 
examination report.  That examination report was created in 
conjunction with the Veteran's claim for service connection 
for bilateral hallux valgus condition.  In the examination 
report, the examiner noted that the Veteran complained of 
back pain from his bilateral foot condition.  There was no 
other reference to back pain in the examination report.  

The next post-service medical evidence of record contained in 
the Veteran's claims folder comes from the private medical 
treatment records mentioned above.  These private treatment 
records show that in November 2000 the Veteran had treatment 
for chronic pain, muscle spasms, tenderness and limited range 
of motion in his lower back.  A report from a June 2001 x-ray 
of the lumbar spine showed that the Veteran had degenerative 
changes in his lumbar spine.  There was also evidence of an 
old compression facture at the T12 disc in the x-ray report.  
In an August 2001 patient information sheet, in response to a 
question regarding where and how his back problem began, the 
Veteran stated the following: "Back injured 4 years ago 
lifting daughter, has gotten worse over time."  In the 
August 2001 report of an examination from Penn-Ohio 
Rehabilitation, the examiner indicated that the Veteran 
presented with the primary complaints of pain in the 
bilateral low back region.  The examiner noted that the 
Veteran related a history of off and on episodes since he 
experienced a significant amount of pain while lifting his 
child two and a half years ago.  In a January 2002 letter, 
private doctor RDM diagnosed the Veteran with herniated disc 
syndrome and noted that the pain had been present for about 
three years.  A report from an April 2002 Magnetic Resonance 
Imaging (MRI) of the lumbar spine showed that the Veteran had 
degenerative disc disease of the lumbar spine, spinal 
stenosis and a focal disc protrusion with a radial tear at 
L4-5.  A March 2003 record from Dr. S. indicated that the 
Veteran was seen with complaints of lumbar pain after falling 
off of a roof three weeks earlier.  

While these records show treatment for back problems, 
variously diagnosed, not one of the private treatment records 
contains a medical opinion or statement that relates the 
Veteran's low back condition to his service or to his 
service-connected hallux valgus.  Rather, these medical 
records all consistently indicate the Veteran's low back 
problems are due to an intervening cause - namely a back 
injury while lifting his daughter in the late  1990s, or a 
fall from a roof in 2003. 

In September 2005, the Veteran was afforded a VA examination 
in conjunction with his bilateral hallux valgus condition.  
The examination report does not show that the Veteran 
complained of any back pain related to his feet problems. 


Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including other 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2008).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. Id.  
In addition, this includes an increase in the disability (or 
worsening of the disability) because of an already service-
connected disability.  38 C.F.R. § 3.310(b).  So if the 
evidence shows that a service-connected disability has 
aggravated (i.e., caused a chronic or permanent worsening of) 
a non-service- connected condition, compensation is payable 
for the secondary condition for the degree of disability (but 
only that degree) over and above that which existed prior to 
the aggravation.  See, e.g., Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Initially, the Board notes that the Veteran does not contend 
(nor does the evidence of record support a finding) that his 
low back condition is directly due to service.     The 
evidence of record does not show a chronic lower back 
disorder in service, at separation, or for many years 
afterward.  While the Veteran reported having back pain that 
he related to his feet in 1977 and 1979, examination reports 
from those dates contain no objective findings of symptoms, 
abnormalities, or diagnoses involving the back.

The next available pertinent medical records are dated 20 
years later.  Based on the medical histories provided in 
medical records in the claims file, it appears that the 
Veteran did not receive any treatment for a low back 
condition until the late 1990s, decades after separation from 
service.  This lengthy period without treatment for related 
conditions is evidence against a finding of continuity of 
chronic low back problems since service, and it weighs 
heavily against a claim for service connection on a direct 
basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).   Further, while the 
Veteran now has diagnoses of a current back disorder, there 
is no competent medical evidence linking any current low back 
condition directly to service.  The evidence does not support 
a finding that the Veteran's back disorder was directly 
related to service.  See 38 C.F.R. § 3.303.

As noted earlier, the Veteran's specific contention in this 
matter is one of secondary service connection.  The remaining 
question is whether the medical evidence supports, or is at 
least in equipoise as to, the Veteran's assertion that his 
low back condition is related to or aggravated by his service 
connected foot disorder, hallux valgus.  See 38 C.F.R. §§ 
3.303, 3.310.  Here, the weight of the medical evidence is 
against such a finding.

All of the medical records that contain any discussion 
regarding the etiology of the Veteran's low back disorder 
state that it began somewhere around 1996 or 1997, when the 
Veteran hurt his back lifting his child, or that it is 
related to a fall in 2003.  The Board also notes that there 
is a mild old compression fracture at T12 was shown on X-ray 
in June 2001.  While the precise genesis of the Veteran's 
current low back disorder has not been definitively 
ascertained, it remains without doubt that ALL medical 
comments as to its possible etiology are consistent in that 
they run contrary to an argument that the Veteran's chronic 
low back disorder (degenerative joint disease, herniated 
disc, or fracture residuals) is due to service or related to 
his service-connected foot disorder.  Simply put, there is no 
competent medical evidence of record that links the Veteran's 
low back condition to service or his service-connected hallux 
valgus.  To the contrary, all comments from medical 
professionals regarding the Veteran's current low back 
problems point to rather recent intervening injuries as the 
cause.  

Additionally, the record is absent any evidence establishing 
the Veteran's low back condition was made worse due to his 
service-connected disability.  In the report of the September 
2005 VA examination to evaluate the severity of the Veteran's 
hallux valgus, the examiner did not indicate that the foot 
disorder affects the low back condition.  The Board 
acknowledges the Veteran's assertions that his hallux valgus 
disorder has affected his back.  See May 2005 statement.  
Although the Veteran is competent to attest to his 
observations of his disability, he does not possess the 
requisite medical training or knowledge to render probative 
medical opinions.  38 C.F.R. § 3.159(a)(2); See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As a lay person without 
the requisite medical expertise, the Veteran is not competent 
to diagnose any medical disorder or to render an opinion as 
to the cause or etiology of any current disorder (i.e., that 
his low back condition was aggravated by his service-
connected hallux valgus).  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this regard, the Veteran's statement 
that his current low back condition was aggravated by his 
foot disorder is not competent medical evidence.  

Here, the competent medical evidence does not show that the 
Veteran's low back condition was due to or aggravated by his 
service-connected foot disorder; service connection is, 
therefore, not warranted.  See 38 C.F.R. § 3.310; Allen, 7 
Vet. App. 439. 

In sum, a low back condition is not shown to be directly 
related to service and the preponderance of the medical 
evidence of record is against a finding that the Veteran's 
low back condition is due to or aggravated by his service 
connected hallux valgus.  See 38 C.F.R. §§ 3.303, 3.310.  As 
shown above, all the medical evidence of record points to an 
intervening injury as the cause of the Veteran's back 
problems and there is no evidence of record that shows that 
the Veteran's low back condition was incurred in service or 
that it was caused or aggravated by his hallux valgus.  
Consequently, the evidence is not in equipoise, the benefit-
of-the- doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the claim 
of service connection for residuals of a left shoulder injury 
is not reopened, and service connection remains denied.

Entitlement to service connection for low back condition, to 
include as secondary to service connected hallux valgus, is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


